Topchieva v Lovett Co., LLC (2014 NY Slip Op 05816)
Topchieva v Lovett Co., LLC
2014 NY Slip Op 05816
Decided on August 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 14, 2014Mazzarelli, J.P., Friedman, Saxe, Manzanet-Daniels, Feinman, JJ.


12613 111750/10

[*1] Erena Topchieva, Plaintiff-Respondent,
vThe Lovett Company, LLC, et al., Defendants-Appellants, MacArthur Properties, LLC, Defendant.
Mischel & Horn, P.C., New York (Naomi M. Taub of counsel), for appellants.
William C. Clyne, New York, for respondent.
Order, Supreme Court, New York County (Joan M. Kenney, J.),
entered August 20, 2013, which denied the motion of defendants The Lovett Company, L.L.C. and The Lex 54 Condominium for summary judgment dismissing the complaint, unanimously affirmed, without costs.
As clearly depicted on the surveillance video included in the record, plaintiff was injured when she slipped and fell immediately upon entering the lobby of defendants' building. One of the lobby's double glass doors was closed and locked, while the door through which plaintiff entered was unlocked and periodically held open by the doorman for pedestrians who were entering and exiting the building, including plaintiff. The evidence shows that while a mat was placed at the threshold, it was primarily placed in front of the locked door. After examining the video, we conclude that Supreme Court correctly held that there was an issue of fact as to whether defendants were negligent in their placement of the mat.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 14, 2014
CLERK